                  Case 2:19-cv-00538-JCC Document 84 Filed 11/10/20 Page 1 of 4




 1                                                                   The Honorable John C. Coughenour

 2

 3

 4

 5

 6

 7

 8

 9
                                 UNITED STATES DISTRICT COURT
10                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
11
     KAREN D. SMITH,
12                                                       Case No.: 2:19-cv-00538-JCC
                      Plaintiff,
13
                      v.                                 DECLARATION OF KAREN D. SMITH IN
14                                                       SUPPORT OF OPPOSITION TO
     THE BANK OF NEW YORK MELLON FKA                     DEFENDANT MALCOLM & CISNEROS’S
15   THE BANK OF NEW YORK, AS TRUSTEE                    MOTION FOR SUMMARY JUDGMENT
     FOR THE BENEFIT OF THE
16
     CERTIFICATEHOLDERS OF THE CWABS
17   INC., ASSET-BACKED CERTIFICATES,
     SERIES 2007-SD1, and NEW PENN                       NOTED ON MOTION DOCKET:
18   FINANCIAL LLP, d/b/a SHELLPOINT
                                                         November 13, 2020
     MORTGAGE SERVICING, LLC, MTC
19   FINANCIAL INC., DBA TRUSTEE CORPs,
20   and MALCOLM & CISNEROS, A LAW
     CORPORATION,
21                    Defendant
22           I, Karen Smith, declare as follows:
23           1.       I am the Plaintiff in this lawsuit and I have personal knowledge of the facts as
24   stated herein. The information contained herein is true and correct to the best of my knowledge
25   at this time.

26

      DECLARATION OF KAREN D. SMITH IN                                 HENRY & DEGRAAFF, P.S.
      SUPPORT OF OPPOSITION TO MALCOM &                                    787 MAYNARD AVE S
                                                                      SEATTLE, WASHINGTON 98104
      CISNEROS’ MOTION FOR SUMMARY                                       telephone (206) 330-0595
      JDUGMENT - 1                                                           fax (206) 400-7609
                 Case 2:19-cv-00538-JCC Document 84 Filed 11/10/20 Page 2 of 4




 1          2.       On February 9, 2007, I borrowed money from Mortgage Solutions Management,

 2   Inc., a California corporation engaged in residential lending in Washington, and secured the loan

 3   with a Deed of Trust on my residence at 819 21st Avenue, Seattle, WA 98122, and legally

 4   described as:

 5          LOT 16 AND 17 IN BLOCK 2 OF WALLA WALLA ADDITION TO THE CITY OF
            SEATTLE, AS PER PLAT RECORDED IN VOLUME 5 OF PLATS, PAGE 81,
 6          RECORDS OF KING COUNTY AUDITOR; SITUATE IN THE CITY SATE COUNTY
            OF KING, STATE OF WASHINGTON.
 7
            3.       On July 1, 2007, I ceased making payment on the loan.
 8
            4.       On June 5, 2008 I filed for bankruptcy.
 9
            5.       On September 11, 2009, I received a bankruptcy discharge in my chapter 7
10
     bankruptcy.
11
            6.       My bankruptcy case closed on September 18, 2009.
12
            7.       I have not made a payment on the loan since July 2007.
13
            8.       On November 30, 2016, with the help of an attorney, I requested a referral to
14
     foreclosure mediation under Washington State’s Foreclosure Fairness Act, RCW 61.24.165
15
     (“FFA Mediation”).
16
            9.       I represented myself in two FFA mediation sessions on April 27, 2017 and
17
     January 9, 2018.
18
            10.      Unfortunately, after several months in the FFA mediation, Shellpoint through
19
     their attorneys Malcolm & Cisneros, informed me that the investors who owned the promissory
20
     note for her mortgage loan had not given contractual authority to modify the loan. Attached as
21
     Exhibit A is a letter I received from Shellpoint dated July 19, 2017, in which Shellpoint
22
     informed me, for the first time, that they were unable to modify my loan because the “investor or
23
     group of investors” did not give contractual authority to modify my loan.
24
            11.      Attached as Exhibit B is an email from Grant Courtney to the mediator and
25
     myself dated August 24, 2017, in which Malcolm & Cisneros for the first time admit to us that
26
     they did not have authority to modify the loan from the start of the mediation.
      DECLARATION OF KAREN D. SMITH IN                              HENRY & DEGRAAFF, P.S.
      SUPPORT OF OPPOSITION TO MALCOM &                                  787 MAYNARD AVE S
                                                                    SEATTLE, WASHINGTON 98104
      CISNEROS’ MOTION FOR SUMMARY                                     telephone (206) 330-0595
      JDUGMENT - 2                                                         fax (206) 400-7609
                Case 2:19-cv-00538-JCC Document 84 Filed 11/10/20 Page 3 of 4




 1            12.    Attached as Exhibit C is an email from Julia Devin dated April 27, 2017, to

 2   myself and attorney Grant Courtney, summarizing the discussions and outcome of the mediation

 3   earlier that day.
              13.    Attached as Exhibit D is the Foreclosure Mediation Report/Certification issued
 4
     by the mediator, Julia Devin, in which she finds that the Defendants did not mediate in good
 5
     faith.
 6
              14.    Attached as Exhibit E is a copy of the summons and complaint for judicial
 7
     foreclosure that was filed in King County Superior Court by Malcolm & Cisneros and served on
 8
     me on approximately April 29, 2018.
 9
              15.    I paid the original mediation fee and a continuation fee to participate in the
10
     foreclosure fairness act mediation, which provided me with no benefit. Attending the sessions,
11   preparing the loan modification packets and responding to the numerous emails also took time away
12   from my business, and when I discovered nearly nine months after the original referral to mediation
13   that the attorneys from Malcolm & Cisneros either knew or should have known that their client did
14   not even have a loan modification program, and that there was nothing I could do to obtain a loan

15   modification, I was very distraught and unable to rest and enjoy my own home, because I lived in

16   fear that I would lose my house to foreclosure. I also paid my attorney to investigate the nature and

17   culpability of M&C and the other defendants prior to filing this complaint. I have attached a copy of
     a cancelled check paid to my attorney on October 14, 2018 as evidence of that money loss hereto as
18
     Exhibit P.
19
              16.    Attached as Exhibit O is a letter I received from Malcolm and Cisneros on March
20
     19, 2020 informing that I they were going to commence a foreclosure.
21
              17.    After being served with a judicial foreclosure complaint for a mortgage that was
22
     passed the statute of limitations, instead of correcting their mistake and mitigating a wrong,
23
     Malcolm & Cisneros went forward with an appeal that took over a year and prolonged the
24   negative credit affects on my credit profile and prevented me from getting a fresh start as soon as
25   the debt became time barred. This all could have been avoided, but now I expect to have a
26   negatively impacted credit profile for about ten years. If I ever want to remodel or fix up my

      DECLARATION OF KAREN D. SMITH IN                                  HENRY & DEGRAAFF, P.S.
      SUPPORT OF OPPOSITION TO MALCOM &                                      787 MAYNARD AVE S
                                                                        SEATTLE, WASHINGTON 98104
      CISNEROS’ MOTION FOR SUMMARY                                         telephone (206) 330-0595
      JDUGMENT - 3                                                             fax (206) 400-7609
               Case 2:19-cv-00538-JCC Document 84 Filed 11/10/20 Page 4 of 4




 1   house, I expect this judicial foreclosure will affect my ability to get a loan.

 2          18.     Also, I wasted months of time, mediation fees, and attorney fees in this fruitless

 3   exercise because Defendants failed to inform her sooner that the investor would not allow a
     modification of my loan.
 4
     This Declaration made under penalty of perjury under the laws of the United States of America
 5

 6      this November 10th at Seattle, Washington.

 7

 8

 9
                                                    ___________________________________
10                                                        Karen D. Smith
                                                          Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      DECLARATION OF KAREN D. SMITH IN                                 HENRY & DEGRAAFF, P.S.
      SUPPORT OF OPPOSITION TO MALCOM &                                     787 MAYNARD AVE S
                                                                       SEATTLE, WASHINGTON 98104
      CISNEROS’ MOTION FOR SUMMARY                                        telephone (206) 330-0595
      JDUGMENT - 4                                                            fax (206) 400-7609
